Case 6:21-cv-00010-JCB-KNM Document 10 Filed 03/10/21 Page 1 of 1 PageID #: 38




                                   No. 6:21-cv-00010

                                  Richard Bennett,
                                       Plaintiff,
                                          v.
                                  Larry Smith et al.,
                                     Defendants.


                                        ORDER

                This civil rights action was referred to United States Mag-
            istrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. §
            636(b)(3). On February 5, 2021, the magistrate judge issued a
            report recommending that plaintiff’s case be dismissed, with-
            out prejudice, for failure to prosecute. Doc. 9. A copy of this
            report was sent to plaintiff at his last-known address. How-
            ever, no objections have been filed.
                When no party objects to the magistrate judge’s report and
            recommendation, the court reviews it only for clear error. See
            Douglass v. United Servs. Auto. Ass’n., 79 F.3d 1415, 1420 (5th
            Cir. 1996). Having reviewed the magistrate judge’s report,
            and being satisfied that it contains no clear error, the court ac-
            cepts its findings and recommendation. This case is dis-
            missed without prejudice for the failure to prosecute.
                                  So ordered by the court on March 10, 2021.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
